UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-6684


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MALCOLM JERMAINE CARRY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:04-cr-00167-BO-1; 5:07-cv-00448-BO)


Submitted:   May 3, 2010                   Decided:   May 13, 2010


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Malcolm Jermaine Carry, Appellant Pro Se.     Edward D. Gray,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Malcolm Jermaine Carry seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2009)    motion.        The   order       is     not    appealable       unless    a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating          that     reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El     v.    Cockrell,          537 U.S. 322,   336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,
529 U.S. at 484-85.             We have independently reviewed the record

and    conclude    that    Carry    has     not     made    the       requisite    showing.

Accordingly,       we    deny    Carry’s         motion     for       a   certificate      of

appealability and dismiss the appeal.                     We deny Carry’s motion to

appoint    counsel       and   dispense      with    oral       argument      because     the

facts    and    legal    contentions        are    adequately          presented     in   the



                                             2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3